Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 24-46 are rejected under 35 USC 103 (b) as being unpatentable over Wu et al ( US 20110219244) in view of Okuno et al (US 2012/0271477).
Regarding to claim 24, Wu et al discloses the circuit as shown on Figures 1-3 comprising:
- a power source device (PSE 10) which provides through a first Ethernet connector (L1) a PoE connection for data and a limited DC power supply (minimum 44V),  see the paragraph 0022; and
-at least one power distribution unit (PDU 14) wherein the PDU includes:
- at least one second Ethernet connector (148) for receiving an Ethernet cable through which is transmitted the PoE connection from the PSE; at least one PoE splitter(148) for separating the data from the DC power; and an inverter (142)
- an inherent connection to earth (ground): 
-a residual current device (12) for supplying the high voltage AC power to devices ( connected to the PDU): and
-inherent outlets provided in the device (12)  for connecting to the phones and laptops.
Regarding claim 25, wherein the PSE (10) is a PoE midspan device with a single DC power source and a plurality of load limited PoE injectors.
Regarding to claim 34, wherein the Ethernet connector is a shielded R- 45 jack and the earthing conductor is connected to conductive shielding of the shielded RJ45 Ethernet connector which provides a path to earth at the PSE end of the Ethernet cable via an earthed RJ45 jack, see the paragraph 0025.  

Regarding to claim 41, wherein the box (1) has inputs for connecting devices, such as sensors (146)  for identifying the DC power when the PDU should be operational, see the paragraph 0029.  
Regarding to claim 42, wherein the system further provides a common mode signalling system that allows the PDU(10) and PSE devices (14) to communicate with each other via common mode signals by transmitting the data and the DC power.  
          Wu et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the  inverter (142) for converting the DC power from the PoE splitter to high voltage AC power:
and wherein DC power supplied via the PoE connection does not exceed a predetermined amount, and wherein a minimum of 100W DC is supplied at voltages up to l20V as called for in claim 24. 
-wherein the PSE provides one or more PoE connections with at least 200W of DC power as called for claim 26. 
-wherein the PSE provides one or more PoE connections with between 200W and 300W of DC power as called for claim 27.
-further comprises a battery that, in the event of a loss of PoE connection. provides sufficient back up power to maintain the PDU in a powvered state for a period not less than 10 minutes and called for claims 39-40.  

	Nevertheless, Okuno et al suggest to employ the battery (135) as shown on Figure 1 for supplying power when available power is insufficient, see the paragraph 0081.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the battery suggested by Okuno et al in the circuit of Wu et al for the purpose of supplying power when available power is insufficient. Obviously,  the powered state of the battery of 10 minute would be depending on the size of the battery.

Regarding to claim 28-30 and 33, wherein the connection to earth of Wu et al would comprise an inherent earthing conductor to provide an earth path from the PDU to the PSE, see the paragraph 0024.  
Regarding to claims 31-32, 35 and 46, lacking of showing any criticality, selecting the optimum Ethernet cable of Wu et al  such as “the earthing conductor comprises a conductor of an Ethernet cable or cables that are comprised of 9 or more conductors, not including conductors that are conductive shields” for accommodating with the PSE  (10) and the distribution box (14) is considered to be a matter of a design expedient for an engineer that would have been obvious at the invention.  
Regarding to claim 38, lacking of showing any criticality, selecting the optimum outlet for accommodating with the box (10) of Wu et al is considered to be a matter of a design expedient for an engineer that would have been obvious at the invention.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842